Citation Nr: 1200293	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-21 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 2006, for the assignment of a total disability evaluation based on individual unemployability (TDIU).  

2.  Entitlement to an effective date earlier than March 7, 2001, for the grant of service connection for diabetes mellitus.  

3.  Entitlement to service connection for hepatocellular carcinoma, claimed as stomach cancer, to include as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2009 decisions rendered by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  In the November 2006 decision, the RO granted entitlement to TDIU, effective September 15, 2006.  In the May 2009 decision, the RO, in pertinent part, denied an earlier effective date for the grant of service connection for diabetes mellitus, and denied entitlement to service connection for hepatocellular carcinoma.  
 

FINDINGS OF FACT

1.  The Veteran retired from employment in 1998.  

2.  On September 15, 2006, the Veteran submitted a formal claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  

3.  The evidence supports a finding that the Veteran was unable to obtain and sustain gainful employment due to service-connected disabilities alone in the 12-month period prior to September 15, 2006, the date of receipt of his formal claim for TDIU.  


4.  Service connection for diabetes mellitus was denied an unappealed April 1981 decision.  

5.  On March 7, 2001, the Veteran filed a claim to reopen service connection for diabetes mellitus.  

6.  In an October 2001 decision, the RO granted service connection for diabetes mellitus based on liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure.  

7.  The Veteran disagreed with the effective date assigned in the October 2001 decision and the claim remains non-final and in appellate status.  

8.  Hepatocellular carcinoma was diagnosed in April 2008.  Hepatocellular carcinoma was not present during the Veteran's military service or for many years thereafter, and is not associated with the Veteran's presumed exposure in service to herbicide agents.  

CONCLUSIONS OF LAW

1.  The requirements for an effective date of September 15, 2005, for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2011).   

2.  The criteria for an effective date earlier than March 7, 2001, for the grant of service connection for diabetes mellitus associated with herbicide exposure have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110(b)(1) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2011).  

3.  Hepatocellular carcinoma was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, in a January 2009 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The letter was issued prior to the initial adjudication of the claim.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, the January 2009 correspondence advised the Veteran of these elements.  

With respect to the claims for earlier effective dates, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of entitlement to TDIU in a November 2006 decision, and for the grant of entitlement to service connection for diabetes mellitus in an October 2001 decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant VA and private treatment records are of record.  The Veteran has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, with respect to the claim for service connection for hepatocellular carcinoma, no VA examination has been conducted; however, none is required.  The Board finds herein, however, that while the evidence shows that the Veteran was exposure to herbicide agents during service, hepatocellular carcinoma is not a disease associated with such exposure.  In addition, since there is otherwise no suggestion of an association between the condition and his military service warrants concluding that a remand for an examination and/or opinion is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II. Earlier Effective Date for TDIU 

The Veteran seeks an effective date prior to September 15, 2006, for the grant of TDIU.  He does not argue that he filed a formal or informal claim for service connection for any of the disabilities in issue prior to such date.  Rather, he essentially asserts that he is entitled to an earlier effective date based on the dates of his diagnoses, and/or because the disabilities are related to Agent Orange exposure.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase (which includes a claim for individual unemployability) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Such claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify an award of TDIU.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Turning to the evidence of record, the Veteran served honorably in the U.S. Army from January 1967 to January 1970.  He served in the Republic of Vietnam from November 1967 to December 1968.  

He was granted service connection for diabetes mellitus in an October 2001 decision.  An initial 40 percent disability was assigned.  

In April 2002, the Veteran testified at a hearing at the RO.  He indicated that he used to work as a police officer but retired after 30 years of service.  (See Transcript at 3.)  

Later, in an October 2002 decision, the RO granted entitlement to service connection for arterial hypertension, rated as 10 percent disabling, non proliferative diabetic retinopathy, rated as 0 percent disabling, peripheral neuropathy of the upper extremities, rated as 10 percent disabling, and peripheral neuropathy of the lower extremities, rated as 40 percent disabling.  The combined rating was 70 percent, effective April 22, 2002.  Because the Veteran had disabilities rated at 40 percent and sufficient additional disabilities to result in a combined 70 percent evaluation, he first became eligible for TDIU on April 22, 2002.  38 C.F.R. § 4.16.  

However, review of the Veteran's applications for benefits during this period does not reveal any evidence of a claim for TDIU or evidence that the service-connected disabilities resulted in impaired employability beyond that contemplated by the disability rating schedule.  

In a June 2006 decision, the RO found clear and unmistakable error in its prior decision and granted separate 40 percent disability evaluation for peripheral neuropathy affecting the right and left lower extremities.  In addition, it found clear and unmistakable error in its prior decision and assigned separate 10 percent evaluations for peripheral neuropathy affecting the right and left upper extremities.  The RO also granted a claim for an increased rating for diabetic nephropathy with arterial hypertension, assigning a 30 percent rating, effective April 22, 2002.  Finally, the RO granted entitlement to service connection for coronary artery disease and assigned an initial 10 percent evaluation.  The combined disability evaluation was 90 percent.   

Again, however, while the evidence during this period reveals a significant disability picture, the records relied upon by VA in making this determination do not include evidence showing that the Veteran was unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  

On September 15, 2006, the RO received a formal claim for TDIU.  Therein, the Veteran reported that he last worked full time as a police officer in March 1998.  He reports that he became too disabled to work in February 1997, and had not tried to obtain employment.  The Board finds that this application is the earliest claim for TDIU.  Evidence received in connection with the claim was a September 5, 2006 private treatment record from J. F. M., M.D.  This record notes that the Veteran received current treatment for several disabilities but does not specifically address the impact of the disabilities on his ability to maintain employment.  Similarly, VA outpatient treatment records during this period show treatment for diabetes mellitus and its complications but they fail to provide any specific evidence addressing the effect of the disabilities on his ability to maintain employment.  

Notwithstanding the lack of medical evidence addressing unemployability prior to the date of claim, September 15, 2006, it is clear that for many years prior to that the Veteran's health condition and employment situation had been unchanged.  Indeed, the Board reiterates Veteran's combined rating for service connected disability stands at 90 percent as of April 2002.  Thus, affording the Veteran the benefit of the doubt and construing the evidence and regulations in the light most favorable to the Veteran, it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  The evidence that supports the grant of TDIU from the date of claim, similarly supports the award of TDIU just as well as it would have had the claim been filed a year earlier.  Therefore, as it is ascertainable that the Veteran was unable to obtain substantially gainful employment due to service-connected more than a year prior to the date of claim, TDIU is hereby awarded from September 15, 2005, one year prior to the date of claim.  Applicable laws and regulations, as were discussed in detail above, preclude awarding the effective date earlier than a year prior to the claim for TDIU.

III.  Earlier Effective Date for Diabetes Mellitus 

In January 1981, the Veteran filed a claim seeking service connection for diabetes mellitus.  He underwent a VA examination in March 1981, which revealed a diagnosis of diabetes mellitus since 1980.  In April 1981, the RO denied the claim, in essence finding that a diabetes mellitus was not incurred in or aggravated by the Veteran's active duty service.  The Veteran was notified of that decision in May 1981 but did not initiate an appeal.  Because he did not appeal and because no new and material evidence was received in the one year period following that decision, it is final.  

On March 7, 2001, the Veteran filed a claim to reopen service connection for diabetes mellitus.  In an October 2001 decision, the RO granted the claim and assigned an effective date of March 7, 2001.  

In December 2001, the Veteran filed a notice of disagreement with the decision.  He made no specific argument with respect to the effective date assigned.  He did, however, request a hearing with RO personnel.  The RO construed the statement as a disability with the initial disability evaluation assigned.  He was afforded a hearing in April 2002.  Therein, the Veteran representative made specific arguments concerning the appropriate effective date.  

In a September 2002 supplemental statement of the case, the RO considered but rejected the Veteran's arguments in support of an earlier effective date.  

The issue concerning the initial rating for diabetes mellitus was adjudicated by the Board in a June 2008 decision.  The decision did not address any claim for any earlier effective date for the grant of service connection for diabetes mellitus.  

The current appeal is from a May 2009 decision.  In that decision, the RO denied an earlier effective for the grant of service connection for diabetes mellitus.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.   

Here, the RO, in the May 2009 decision, adjudicated a freestanding claim for an earlier effective date.  While such decision is contrary to Rudd and would require dismissal, the Board does not need to reach that issue as it finds that the October 2001 decision remains pending, and, as such, is not final.  In this regard, the Board finds that the Veteran's communications to the RO in April 2002, in which he disagreed with the assignment of the March 2001 effective date, constitute a notice of disagreement.  See generally, 38 C.F.R. § 20.201.  Significantly, the RO acknowledges such, and in the September 2002 supplemental statement of the case, it addressed the issue of the effective date.  Since the Veteran filed a substantive appeal as to the October 2001 decision, and since his notice of disagreement included his concerns as to the propriety of the effective date, the Board finds that the claim for an earlier effective date remains in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA may waive any issue of timeliness in the filing of a substantive appeal.)  Thus, rather than dismissing the appeal, the Board will adjudicate that portion of the appeal of the October 2001 decision which granted service connection for diabetes mellitus and assigned a March 7, 2001 effective date.  (The issue concerning the initial rating assigned for diabetes mellitus was previously addressed in the June 2008 Board decision.)  

Here, the Board will first address the Veteran's contention that special processing rules apply to the determination of the appropriate effective date.  

The Veteran was granted presumptive service connection for diabetes mellitus based on exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of March 7, 2001, the date of his claim of entitlement to service connection for the same. 

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).   

The Board finds, however, that the special rules do not apply to the Veteran's case.  

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for diabetes mellitus based on presumed exposure to herbicides during such service.  In addition while the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989, he did submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  Specifically, on March 7, 2001, the Veteran filed a claim seeking to reopen service connection for diabetes mellitus.  Significantly, however, the regulation further requires that for such pending claim, VA must have issued a decision denying the claim.  See 38 C.F.R. § 3.816(c)(2)(ii)

Here, VA did not deny the claim; instead, it granted it.  Thus, the special rules afforded to Nehmer class claimants are not applicable.  

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  The liberalizing law that added diabetes as a disease presumptively due to herbicide exposure during service in Vietnam became effective on May 8, 2001. 

Here, the effective date assigned for the grant of service connection for diabetes mellitus is prior to the effective date of the liberalizing legislation.  As such, an earlier effective date is not warranted under 38 C.F.R. § 3.114.  

Similarly, the laws governing effective dates for reopened claims such as this one specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 

Here, again, entitlement to service connection for diabetes mellitus was based on the liberalizing legislation.  The Veteran's claim to reopen service connection for diabetes mellitus was received on March 7, 2001; so, the effective date assigned is based on the earlier date of claim rather than the later date entitlement arose.  Thus, the law and regulations do not permit the assignment of an earlier effective date.  

In making this determination, the Board is sympathetic to the Veteran's contention that he has had diabetes mellitus ever since 1980; however, the Board is precluded by law from assigning an earlier effective date.  

IV.  Service Connection for Hepatocellular Carcinoma

In January 2008, the Veteran presented for VA treatment with reports of anemia and weight loss.  An abdominopelvic CT scan was performed which revealed an abnormal hypodensity involving portions of the right liver lobe.  Following a guided needle aspiration, a pathology report revealed malignant cells compatible with hepatocellular carcinoma.  In October 2008, he underwent a partial hepatectomy.  

In December 2008, the RO received a claim seeking service connection for stomach cancer.  He reported undergoing surgery in October 2008.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of hepatocellular (liver) cancer during service.  In addition, the presumption of in-service incurrence for a chronic disease seen within one year of service (in this case malignant tumors), is not for application.  38 U.S.C.A. § 1112(a)(1) ; 38 C.F.R. § 3.307(a).  Furthermore, post-service, there is no evidence or even a lay allegation of continuity of symptomatology of any of hepatocellular cancer since service.  38 C.F.R. § 3.303(b).  Finally, there is simply no competent, medical evidence or opinion that in any way relates the Veteran's current cancer to his period of active service.  

With regard to presumptive service connection based on herbicide exposure, the Veteran's DD Form 214 confirms that the Veteran has "service in Vietnam" from November 1967 to December 1968 such that exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  

With regard to presumptive service connection based on herbicide exposure hepatocellular (liver) cancer is not among the diseases associated with herbicide exposure for purposes of the presumption to apply.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application.  In fact, VA has also specifically determined that hepatobiliary (liver) cancer is not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540-32,553 (June 8, 2010); 72 Fed. Reg. 32,395-32,399 (June 12, 2007).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and these particular cancers and disorders outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection for hepatocellular cancer. 

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for hepatocellular cancer, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  









								[Continued on Next Page]

ORDER

Entitlement to an effective of September 15, 2005, for the award of a total disability evaluation based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an effective date earlier than March 7, 2001 for the award of service connection for diabetes mellitus is denied.  

Entitlement to service connection for hepatocellular carcinoma is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


